The declaration is defective substantially, — nor could he agree with the opinion delivered by Lord Mansfield, in the case of Atchinson v. Everitt. Lord Mansfield was certainly a great man; it is however well known that he did not adhere to precedent so scrupulously as many other judges; his great mind was too apt to contemn the minutiæ of precedent. It embraced a subjectimpromptu, and thus it happened, from his great reputation and popularity, new principles were introduced. The statutes of amendments and jeofails do not apply to the case; the declaration is bad, and there must be judgment for the defendant.